Citation Nr: 9928960	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for status post 
Caldwell-Luc procedure for the sinuses, currently evaluated 
as 10 percent disabling.  


ATTORNEY FOR THE BOARD


Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  While this case was pending, the schedular criteria 
for evaluation of diseases of the respiratory system were 
revised.  Accordingly, the Board remanded this case in 
November 1998 for RO consideration of the veteran's claim 
under both the old and the new criteria, pursuant to Karnas 
v. Brown, 1 Vet. App. 308 (1991).  


FINDING OF FACT

The veteran's sinus disorder is currently manifested by 
headaches, sinus pressure and some crusting bilaterally, but 
with no frequently incapacitating recurrences and no evidence 
of severe and frequent headaches or purulent discharge of 
such severity as would warrant a 30 percent evaluation under 
the former code, and no documentary evidence of the required 
number of incapacitating or non-incapacitating episodes per 
year, such as would warrant a 30 percent evaluation under the 
revised code.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for status-post Caldwell-Luc procedure for sinuses 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6514 (1996-1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a 
disability, the VA is required to consider the functional 
impairment caused by the specific disability.  
38 C.F.R. § 4.10 (1997).  Each disability must be evaluated 
in light of the medical and employment history, and from the 
point of view of the veteran's working or seeking work.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

This claim involves the veteran's dissatisfaction with the 
initial rating assigned following grants of service 
connection.  He filed his claim in October 1993, and all 
examinations were accomplished by May 1994.  The Board has 
considered all the evidence, but does not find a significant 
increase in symptomatology reflected in subsequent medical 
progress records since the RO determination in July 1994.  
Therefore, the Board finds that there is no basis for a 
higher rating during the course of the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran contends that, following two Caldwell-Luc 
procedures on his sinuses, he continues to have pressure in 
his sinuses every day, particularly on the left side where 
the surgeries had been performed.  He maintains that the left 
sinus discharge becomes streaked with blood and the left 
Eustachian tube closes up once or twice each month.  He 
states that he does, in fact, have six or more non-
incapacitating episodes per year of sinusitis per year and 
that he should thus be granted a higher rating.  

Included with the veteran's service medical records is a May 
1967 Air Force pre-induction physical examination, which was 
negative for any history or diagnosis of sinus problems.  
Records dated in February 1990 do not indicate a sinus 
disability, but do reveal that the veteran was undergoing 
allergy testing for allergic rhinitis.  In November 1991, 
however, a Report of Medical Examination noted that oral 
surgery known as a Caldwell-Luc procedure had been previously 
performed in September 1989 with full recovery.  There had 
been no complications and no sequelae.  He had also been 
treated with desensitization, without complication, for dust, 
pollen and mold allergy of unknown onset.  Records in 1992 
show weekly treatment with allergy injections.  In August 
1992, an allergy treatment record noted that benefit had also 
accrued to the sinuses.  The impression being status-post 
adequate course of allergy treatment, it was planned to 
discontinue allergy shots.  In March 1993, during service, 
the veteran was treated with Amoxil, an antibiotic, for acute 
maxillary sinusitis.  In November 1993, he filed his claim, 
which included the issue of a sinus disorder.  

Outpatient clinic records from Alec H. Schmidt, M.D., a 
private family physician, reveal that he had first seen the 
veteran in January 1994 for an upper respiratory infection 
complicated by maxillary sinusitis.  He prescribed Augmentin, 
Robitussin, Tylenol, and/or Motrin.  On this second visit, 
the veteran complained of paroxysmal coughing, mostly 
nonproductive, still having some greenish drainage from the 
nose.  Examination revealed a slightly decreased patency in 
the nares.  The mouth and throat were clear.  He had mild 
left-sided maxillary sinus tenderness with percussion.  The 
neck was supple, with no nodes.  The chest showed scattered 
sonorous rhonchi with some expiratory wheezing.  The 
impression was flu syndrome complicated by sinusitis; 
asthmatic bronchitis.  

In February 1994, Dr. Schmidt saw the veteran for a follow-up 
examination on his sinus infection.  The veteran complained 
of persistent rhinorrhea and left sinus pressure.  He had had 
a long history of chronic sinus problems and had had two 
Caldwell-Luc procedures in the past on the left sinus.  He 
was being treated for the past 10 days with Biaxin preceded 
by Augmentin for a lower respiratory tract infection.  
Although the lower respiratory tract infection was responding 
nicely to treatment, the veteran was concerned that his sinus 
infection might be persistent.  He did continue to have some 
yellowish rhinorrhea and pressure over the left sinus.  
Examination revealed that the nares were patent bilaterally.  
The mouth and throat were clear.  There was left-sided 
maxillary sinus tenderness with percussion.  The sinus area 
showed opacification of the left maxillary sinus with 
apparent septation and mucosal thickening of the left 
maxillary sinus.  The impression was persistent left 
maxillary sinusitis; history of chronic sinusitis; and 
resolving asthmatic bronchitis.

The veteran was afforded a VA general medical examination in 
May 1994.  Medical history noted that the veteran had 
recently gone to an ear, nose, and throat specialist at Eglin 
Air Force Base, where he was give a diagnosis of chronic 
sinusitis, confirmed by CT scan.  He was scheduled to have 
another surgery involving the sinuses some time in the next 
few weeks.  VA examination of the nose was normal, with no 
tenderness at the paranasal area.  The oral pharynx and mouth 
were normal.  

In August 1994, the veteran was seen by a military physician 
at Eglin Air Force Base.  An outpatient report noted that the 
veteran had undergone functional endoscopic sinus surgery for 
chronic sinusitis.  He was doing fairly well at that time, 
except for a slight malodor.  Examination revealed a slight 
excessive crusting bilaterally.  This was cleaned, resulting 
in a fair patency.  There was no evidence of infection.  The 
assessment was that, except for the crusting, he was doing 
fairly well post functional endoscopic sinus surgery.  

In April 1998, according to Dr. Schmidt's records, the 
veteran had had an upper respiratory infection two weeks 
previously which had failed to resolve.  He had recently been 
feeling worse with generally nonproductive cough paroxysms 
and retrosternal discomfort.  Examination revealed a blood 
pressure of 142/98, with other vital signs stable.  The nares 
were patent and the pharynx clear.  The tympanic membranes 
were with normal contours.  No sinus pain with percussion was 
noted.  The neck was supple, with full range of motion and no 
adenopathy.  The chest was clear.  The assessment was 
tracheobronchitis and hypertension.  

A consideration of an increased rating must take account of 
the fact that the schedular criteria for evaluation of 
diseases of the respiratory system were revised, effective 
October 7, 1996.  Where a law or a regulation changes after a 
claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Brown, 1 Vet. App. 308 (1991).  Thus, the 
claim for status-post Caldwell-Luc procedure for sinuses must 
be evaluated under both the old and new criteria to determine 
which version is most favorable to the veteran.  

The veteran has been evaluated at a 10 percent evaluation 
under 38 C.F.R. § 4.97, Diagnostic Code 6513, referable to 
chronic maxillary sinusitis, which is rated under Diagnostic 
Code 6514, the general rating formula for sinusitis.  The 
former regulations provide that a 50 percent evaluation is 
warranted postoperatively, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  A 30 percent evaluation 
is warranted if the condition is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 10 
percent evaluation is warranted when the condition is 
moderate, with discharge or crusting or scabbing, and 
infrequent headaches.  If there are x-ray manifestations 
only, with symptoms mild or occasional, the disorder is 
noncompensable.  

The recently promulgated regulation provides that a 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent evaluation is warranted 
with three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
evaluation is warranted if there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  If the disorder has been detected by 
x-ray only, it is noncompensable.  The code notes that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

Considering evaluation under both codes, it is pointed out 
that, according to the medical records available to the 
Board, the veteran has never been given a diagnosis of 
chronic osteomyelitis.  Further, although he has had two 
operative procedures, he had not displayed chronic severe 
symptoms.  Thus, he does not warrant a 50 percent evaluation 
under either code.  

As to a 30 percent evaluation, the records clearly show that, 
following his discharge from service in September 1993 to 
April 1998, the veteran had had at least one, possibly two, 
documented sinus infections.  At the end of January 1994 into 
early February, he had had one episode of persistent left 
maxillary sinusitis.  This, however, had resolved at some 
point in time before his May 1994 VA examination.  In August 
1994, he underwent functional endoscopic sinus surgery for 
chronic sinusitis.  Post- operatively, there is no medical 
evidence of sinusitis requiring antibiotic treatment.  Thus, 
the medical records document only one incapacitating 
recurrence in the four years following the veteran's 
discharge from service.  The Board is unable to find, 
therefore, evidence in the records of "frequently 
incapacitating recurrences."  He also has not submitted 
evidence to show severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  Although the 
Eglin Air Force Base physician noted an incident of crusting 
following the sinus surgery, there is no other documentary 
evidence of such symptoms since the sinus infection in 
January-February 1994.  Accordingly, under this code, a 10 
percent evaluation equates with the veteran's current sinus 
disability.  

An evaluation of the veteran's sinus disorder under the new 
code also does not result in a 30 percent rating.  The 
veteran has not had three or more incapacitating episodes per 
year of sinusitis requiring prolonged antibiotic treatment 
with bed rest.  Notwithstanding his contentions, there is no 
evidence of more than six non-incapacitating episodes per 
year.  Accordingly, the Board finds that the veteran's sinus 
disorder has been fairly evaluated at a 10 percent 
evaluation.  

Considering all of the above evidence, the veteran's symptoms 
do not appear to have attained the severity during any 
extended period of time which would permit the Board to allow 
a staged rating.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Taking this regulation into consideration, the 
veteran's sinus disorder warrants a continuation of the 10 
percent rating.  Since this rating has been in effect from 
the date of the veteran's discharge from service, a possible 
staged rating under Fenderson is not warranted.  

The Board has also considered the applicability of the 
reasonable doubt doctrine, but is unable to find an 
approximate balance of positive and negative evidence which 
would permit application of this doctrine.  38 U.S.C.A. 
§ 5107(b).  

Accordingly, an evaluation in excess of 10 percent for 
sinusitis is denied.  


ORDER

An evaluation in excess of 10 percent for status post 
Caldwell-Luc procedure for the sinuses is denied.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 

